Paul Ward, Associate Justice (dissenting). In my opinion the majority has wholly failed to recognize the real issue involved on this appeal. The issue is not whether there is substantial evidence to show negligence on the part of the railroad company. The real issue is whether there is substantial evidence to show the driver’s negligence was of a less degree than that of the railroad company. See: Missouri Pacific Railroad Company v. Davis, 197 Ark. 830, 125 S. W. 2d 785; and Missouri Pacific Railroad Company v. Price, 199 Ark. 346, 133 S. W. 2d 645. In the Davis case there was (as here) evidence of negligence on the part of the driver and the railway company. Appellees were severely injured at a railway crossing. When they were within 100 feet of the crossing they could have seen the train as it approached. They testified that the whistle was not blowing and the bell did not ring until just before the collision, and they were corroborated by two other people. This was disputed by the engineer who stated he blew the whistle and rang the bell, and that he applied the emergency brake which caused one wheel of the engine to run off the track. This Court in summing up the testimony said “it must be assumed that no signals were given by appellant.” The case was allowed to go to the jury which rendered a judgment in favor of appellees. On appeal this Court reversed the lower court and dismissed appellees’ causes of action, using this language: “We have, therefore, a case in which it appears that the jury found that there was negligence on the part of the railroad company in the failure to give warning of the approach of the train to the crossing; but it appears to be utterly unreasonable to say that this negligence was comparable to that of the plaintiff, or that the jury was warranted in finding that the plaintiff’s negligence was of less degree than that of the railroad company. * * * * “Under these circumstances, it is not merely to split hairs, it is to trifle with the testimony, to say that the jury was warranted in finding that the negligence of the plaintiffs was of less degree than that of the railroad company. In our opinion, the trial court should have told the jury, as a matter of law, that the negligence of the plaintiffs was not of less degree than that of the railroad company.” In the Price case the facts and the issue were similar to -those in the Davis case. Price was seriously injured as he attempted to cross in front of a train at night— he testified that he looked, and listened until he was close to the crossing, but he heard no signals and saw no head light. His testimony was corroborated by other witnesses. Again, there was testimony of negligence on the part of both the driver and the railroad company. The matter was submitted to a jury which returned a verdict in favor of appellee for $20,000. This Court, in commenting on the testimony, said: “. . . we must assume that the bell was not being-rung ; that the whistle was not blown; that the flash light system (through some mysterious caprice of mechanics) had suspended operation; that the engine headlight was dim; that appellee slowed to a speed of 15 or 20 miles an hour as he crossed the tracks; that he looked and listened, and did not see a train nor hear a signal, and that, haying thus reassured himself, he proceeded upon the track at the very instant a passenger engine (which the undisputed evidence shows was not traveling more than 20 miles per hour) engaged the crossing.” This Court reversed the judgment of the trial court and dismissed appellee’s cause of action using the language set out below: “To say in the instant case that appellee’s negligence was not, as a matter of law, equal to or greater than that of appellants would be to disregard human experiences and known factors of physical operations, and this we cannot do. Of course, comparative negligence is a matter of jury determination, but there must be substantial evidence to sustain a verdict that a defendant’s negligence was of a higher degree than that of the plaintiff, and such evidence is lacking in the case before us.” (Emphasis added.) The majority opinion does not even recognize much less pass on the issue so clearly defined in the two cases just discussed. Also, as previously pointed out, the issue is one for us and not the jury to pass on in the first instance. I would therefore affirm the judgment of the trial court.